UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1891



STATE OF NORTH CAROLINA; UNION COUNTY; KYLE
MATHIS, by and through his next friends, C.
Timothy Mathis and Shannon Mathis; QUADE
MATHIS, by and through his next friends, C.
Timothy Mathis and Shannon Mathis; BOYCE
JACKSON, by and through his next friend, Jodi
Livengood; LAUREN LIVENGOOD, by and through
her next friend, Eric Livengood; KAYLA
BARNETTE, by and through her next friends
Michelle Barnette and Michael Barnette; C.
TIMOTHY   MATHIS;  SHANNON   MATHIS;  CHARLES
MATHIS; JEFFREY MATHIS,

                                          Plaintiffs - Appellants,


          versus


WILLIAM FRANKLIN MCGUIRT, Sheriff of Union
County, in his individual and official
capacities; OLD REPUBLIC SURETY COMPANY, as
surety; HARLEYSVILLE MUTUAL INSURANCE COMPANY,
as surety; TED KEZIAH; HARRY FUSS; RANDY COX;
GREG STEWART; LARK PLYLER, JR.; STEVE SIMPSON;
DAIRY SIMPSON; ROGER LANEY; BILL TUCKER; SHANE
MCKENZIE; JEFF WEBB; E. M. GOODMAN; DAVID
LINTO; DEXTER WILSON; KAREN CROOK; KEVIN
JAMES; BILL SHAW; TOMMY ALLEN; RYAN HUNKE;
MIKE EASLY; W. A. GAGNON; CHAD COPPAGE; BRIAN
HELMS; R. TOMBERLIN; J. KIRKLEY; TOMMY GALLIS;
MICHAEL   COPPAGE;   EDWARD  HENDRICKS;   JOHN
INGANI, Deputy Sheriffs, in their individual
and official capacities; DANNY THOMPSON; JOHN
DOES; JOYCE THOMAS,

                                           Defendants - Appellees,
            and
T. PRICE,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-353-3)


Submitted:        December 17, 2003      Decided: February 2, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Edward L. Eatman, Jr., Kevin Collins, HEDRICK, EATMAN, GARDNER &
KINCHELOE, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

              Appellants appeal the district court’s order dismissing

their complaint without prejudice.                 The district court dismissed

the complaint, because it failed to comply with Fed. R. Civ. P. 8,

12, in that the complaint was both too lengthy and too vague.

Because   Appellants       may     cure    these     defects   by    amending       the

complaint,     the     dismissal    without        prejudice   is    not   a   final,

appealable order.        See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                     We therefore

dismiss the appeal.        We dispense with oral argument, because the

facts   and    legal    contentions       are     adequately   presented       in   the

materials     before     the   court      and     argument   would   not    aid     the

decisional process.



                                                                           DISMISSED




                                          - 3 -